                            United States District Court
                                      for the
                            Southern District of Florida

Jacob Zowie Thomas Rensel and           )
others, Plaintiffs,                     )
                                        )
                                            Civil Action No. 17-24500-Civ-Scola
v.                                      )
                                        )
Centra Tech, Inc., Defendant.           )

        Order on Plaintiffs’ Renewed Motion for Class Certification
       This matter is before the Court on the Plaintiffs’ Renewed Motion for Class
Certification. (ECF No. 239.) The Defendant is in default so the Court will not
consider its response. (ECF No. 246.) Upon consideration of the relevant legal
authority, the Plaintiffs’ motion, and the record, the Court denies the Plaintiffs’
motion. (ECF No. 239.)
       On September 16, 2019, the Court entered an order denying the Plaintiffs’
motion for class certification (the “Order’). (ECF No. 235.) The Order denied the
Plaintiffs’ motion on two grounds: (1) the motion was untimely and (2) the
Plaintiffs were unable to demonstrate that their proposed class was
ascertainable. (Id. at 4.) On October 1, 2019, the Plaintiffs, without seeking leave
of Court, filed a renewed motion for class certification. (ECF No. 239.) The
renewed motion argues that the motion was indeed timely and provides
additional information to bolster its argument that the class is ascertainable.
(See generally ECF No. 239.) In a footnote, the Plaintiffs address the propriety of
the renewed motion:
             Motions for class certification can be renewed without
             prejudice arising from any prior denials under Rule 23
             and controlling precedent in this Circuit. Reyes v. BCA
             Fin. Servs., Inc., 2018 U.S. Dist. LEXIS 106449, at *13
             (S.D. Fla. June 26, 2018) (“Rule 23(c)(1) specifically
             empowers district courts to alter or amend class
             certification orders at any time prior to a decision on the
             merits.”) . . . Andreas-Moses v. Hartford Fire Ins. Co.,
             326 F.R.D. 306, 320 (M.D. Fla. 2017) (“Indeed, the
             power of the district court to alter or amend class
             certification orders at any time prior to a decision on the
             merits is critical, because the scope and contour of a
             class may change radically as discovery progresses and
             more information is gathered about the nature of the
              putative class members’ claims.”) . . . Thus, the fact that
              the Court denied the First Motion does not change the
              standard of review for the Court’s consideration of this
              Renewed Motion. See, e.g., Neumont v. Florida, 198
              F.R.D. 554, 555 (S.D. Fla. 2000) (analyzing renewed
              motion for class certification under Rule 23).
(ECF No. 239 at n.1.)
       While it is true that Rule 23(c)(1) empowers district courts to alter or
amend class certification orders at any time prior to a decision on the merits, the
rule contemplates new evidence, changed circumstances, or new information
about the class members’ claims. See Prado-Steiman v. Bush, 221 F.3d 1266,
1273 (11th Cir. 2000) (“This power is critical, because the scope and contour of
a class may change radically as discovery progresses and more information is
gathered about the nature of the putative class members’ claims.”). “The
Eleventh Circuit has not established an exact standard for determining when to
allow parties to revisit the issue of class certification after an initial denial
thereof.” Terrill v. Electrolux Home Prods., 274 F.R.D. 698, 700 (S.D. Ga. 20110).
District courts interpreting the scope of Rule 23(c)(1) “have suggested that
revisiting the class certification issue would be appropriate if subsequent
developments so require, upon a showing of new evidence or some other
appropriate ground, or a demonstration of changed circumstances.” Id. (citations
and quotations omitted). Some courts treat a renewed motion as a motion for
reconsideration of the court’s order denying class certification. See, e.g., Torrent
v. Yakult U.S.A., No. 15-00124, 2016 WL 6039188, at *1 (C.D. Cal. Mar. 7, 2016)
(“When confronting renewed motions for class certification previously denied,
courts uniformly apply the stringent law of the case standard to motions to
reconsider initial class certification decisions.”).
       The Plaintiffs’ renewed motion does not demonstrate changed
circumstances or new evidence to merit the Court’s consideration of a renewed
motion for class certification. The Plaintiffs first argue that their motion is timely
because a scheduling order was never entered and discovery had been stayed for
a long period of time. (ECF No. 239 at 13-19.) These are arguments more
appropriate for a motion for reconsideration as the Plaintiffs are arguing directly
against the position taken by the Court in its Order.
       The Plaintiffs next argue that the class is ascertainable by submitting an
affidavit of a claims administrator, providing greater detail about Centra Tech’s
business records, and specifically addressing many of the Court’s admonitions
in the denial order. (ECF No. 239 at 27 (“Harkening to the Court’s admonitions,
Plaintiffs’ Renewed Motion proposes . . .”)). The Plaintiffs dedicated less than one
page to their ascertainability argument in the first motion for class certification.
(ECF No. 212 at 20.) Now, based on the Court’s Order denying their first motion,
the Plaintiffs’ renewed motion dedicates seven pages to the issue. (ECF No. 239
at 26-33.) The Plaintiffs do not argue that this information was previously
unavailable to them.
        The Court is not “persuaded that [it] should require that [the plaintiffs] get
a second bite at the class certification apple; inadequate briefing on an issue
critical to class certification for which a party bears the burden of proof is no
basis for [the Court] to order a repechage round.” Bell v. Ascendant Solutions,
Inc., 422 F.3d 307, 316 (5th Cir. 2005) (affirming denial of renewed motion for
class certification). “Courts are generally reluctan[t] to allow parties to have a
second bite at the apple by relitigating issues that have already been decided,
thereby incentivizing parties to put their best foot forward at the outset to avoid
costly delays to the proceedings.” Torrent, 2016 WL 6039188 at *2 (quotations
and citations omitted) (denying renewed motion for class certification). The
Plaintiffs’ motion specifically addresses the Court’s concerns in the Order. This,
however, is an inappropriate use of a renewed motion for class certification. See
Terrill, 274 F.R.D. at 701 (“In the absence of materially changed or clarified
circumstances, or the occurrence of a condition on which the initial ruling was
expressly contingent, courts should not condone a series of rearguments on the
class issues by either the proponent or the opponent of the class, in the guise of
motions to reconsider the class ruling.”).
        Accordingly, the Court denies the Plaintiff’s renewed motion for class
certification. (ECF No. 239.)

      Done and ordered, at Miami, Florida, on November 20, 2019.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
